t c memo united_states tax_court mazhar tabrezi f k a agha hussain and sajida razvi commissioner of internal revenue respondent petitioners v docket no filed date richard d grossman for petitioners kathleen c schlenzig for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure pursuant to sec_6662 after 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued concessions the remaining issues for decision are whether respondent has the burden_of_proof in this case under rule a whether petitioners must recognize cancellation of indebtedness cod income under sec_61 of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that respondent has the burden_of_proof in this case petitioners do not have to recognize cod income because respondent failed to meet his burden of proving that they were solvent on the date immediately preceding the discharge of the debt calculation date and as a result there is no accuracy-related_penalty under sec_6662 continued court rules_of_practice and procedure 2on brief respondent concedes that petitioners are not liable for cod income attributable to the discharge of three debts as determined in the notice_of_deficiency because that income is excludable under sec_108 however respondent also takes the position that petitioners must recognize cod income of dollar_figure from discharge of a fourth debt that was not included in the notice_of_deficiency in addition respondent continues to assert that petitioners are liable for the accuracy-related_penalty under sec_6662 respondent also determined in the notice_of_deficiency that petitioners had gross_income of dollar_figure in dividends received by sajida razvi from her mellon investment services account petitioners did not raise this item_of_income in their petition or otherwise argue against it throughout the litigation process we therefore consider petitioners to have conceded their liability on the dividend issue background petitioners who are husband and wife resided in glendale heights illinois at the time of filing their petition between date and date petitioners signed notes as the obligors in the aggregate principal of dollar_figure and mortgages securing those notes petitioner sajida razvi’s brother syed razvi asked petitioners to sign the documents as a personal favor to him petitioners signed the documents without extensively reviewing them each note was used to purchase a different property all condominiums and was secured_by a mortgage there was a covenant in most of the notes and the accompanying mortgages obligating either petitioner to pay the full amount of principal and accrued interest of the debt petitioners also signed u s department of housing and urban development hud settlement statements in connection with each mortgage the principal_amount due under each of the notes was over dollar_figure unknown to petitioners the mortgages were obtained by fraud because the fair_market_value of the properties securing the mortgages was substantially inflated and in some cases was in fact far less than the face_amount of the notes that petitioners signed in date mr razvi was indicted for participating in a scheme with others to defraud and obtain more than dollar_figure million of mortgage loan proceeds from various banks and mortgage lending institutions by means of materially false and fraudulent pretenses petitioners although mentioned in the indictment were not charged with any crime regarding their involvement in mr razvi’s fraudulent scheme and there is no evidence in the record that petitioners were aware of the fraudulent scheme thereafter most of the properties securing the mortgages were foreclosed upon in separate actions with petitioners named as defendants the sheriff then sold the properties in a judicial sale pursuant to the decree of foreclosure after the sale the illinois state court where the actions were brought issued orders approving the sales some sales resulted in deficiencies ie the proceeds were less than the judgment amount in those cases the plaintiffs usually a bank or other type of commercial lender obtained an in rem deficiency judgment3 against the properties but did not obtain an in personam judgment against petitioners other sales resulted in zero deficiencies and the a judgment in rem affects the interests of all persons in designated property whereas a judgment in personam imposes a personal liability or obligation on one person in favor of another 357_us_235 it is characteristic of a judgment in rem that it operates on a thing or status rather than against the person and binds all persons to the extent of their interest in the thing whether or not they were parties to the proceedings c j s judgments sec_1054 outstanding debts were extinguished during four of the notes were partially discharged by the following lenders creditor initial note amount of debt amount canceled household dollar_figure dollar_figure finance countrywide big_number big_number home loans superior big_number big_number federal bank washington big_number big_number mutual the household finance debt was canceled on date and the superior federal bank debt was canceled on date the remaining debts listed were canceled in petitioners did not include the amounts of debts canceled as income in their joint federal_income_tax return petitioners reported a total income in of dollar_figure comprising mostly wages on date respondent issued petitioners a notice_of_deficiency for the taxable_year respondent determined that the amounts of canceled debt from countrywide home loans superior federal bank and washington mutual should have been included in petitioners’ gross_income respondent did not include the canceled debt of dollar_figure from household finance in the notice_of_deficiency but raised it at trial through the stipulation of related exhibits without explaining that it was a new_matter in the posttrial brief respondent conceded the discharge of the other three mortgages did not result in cod income because petitioners were insolvent on the calculation dates and argued only for the inclusion of the household finance debt in petitioners’ income also respondent conceded that he failed to include the household finance mortgage in the notice_of_deficiency respondent did not attempt to amend any of his pleadings discussion a petitioners’ argument that respondent’s addition of the fourth adjustment increases the overall deficiency petitioners question whether respondent met the requirements of sec_6214 which provides sec_6214 determinations by the tax_court a jurisdiction as to increase of deficiency additional_amounts or additions to the tax -- t he tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing although respondent argued on brief that the household finance mortgage gave rise to cod income without seeking to amend his pleadings see 243_f2d_954 4th cir affg 26_tc_528 koufman v commissioner tcmemo_1977_225 mazzoni v commissioner tcmemo_1970_37 supplemented tcmemo_1970_144 affd 451_f2d_197 3d cir 25_bta_946 respondent conceded that the cod income from the discharge of the three mortgages countrywide home loans superior federal bank and washington mutual identified in the notice_of_deficiency qualified under the exception to cod income provided in sec_108 because petitioners were insolvent on the dates those mortgages were discharged the new adjustment claimed by respondent to be cod income is dollar_figure while the three mortgages respondent treated in the notice_of_deficiency as giving rise to cod income totaled dollar_figure therefore since there is no assertion of an overall increase in deficiency this case does not fall under sec_6214 however by claiming that an amount arising from a different mortgage is cod income respondent has raised a new_matter and therefore under our rules has the burden_of_proof in regard to that claim b burden_of_proof gross_income includes income from the cancellation of indebtedness sec_61 however an exception to the inclusion of cod income in gross_income is provided for taxpayers who are insolvent at the time of cancellation of indebtedness sec_108 the determination of insolvency is based on the taxpayer’s liabilities and assets immediately before the discharge of debt sec_108 petitioners claim that they were insolvent on the calculation date normally the burden_of_proof is on the taxpayers rule a accordingly the burden of establishing that the insolvency_exception applies is generally placed on the taxpayers traci v commissioner tcmemo_1992_708 bressi v commissioner tcmemo_1991_651 affd 989_f2d_486 3d cir in order to prove insolvency and therefore qualify for the exception under sec_108 a taxpayer must prove by a preponderance_of_the_evidence that he or she will be called upon as of the date of cancellation of the debt to pay an obligation claimed to be a liability and that the total amount of liabilities so proved exceed the fair_market_value of his or her assets 192_f3d_844 9th cir affg 109_tc_463 there are exceptions to the general_rule that the taxpayers bear the burden_of_proof see rule a one of those exceptions is if the commissioner raises a new_matter id if the new_matter is allowed to be raised rule a requires that the commissioner bear the burden_of_proof 112_tc_183 the commissioner raises a new_matter when he attempts to rely on a basis that is beyond the scope of the original deficiency determination id in particular a new_matter is raised when the commissioner’s new_theory ‘either alters the original deficiency or requires the presentation of different evidence ’ id pincite quoting 93_tc_500 thus we conclude that respondent has raised a new_matter respondent went beyond the scope of the original deficiency determination by arguing in his posttrial brief that the discharge of the household finance mortgage gave rise to cod income the deficiency determined in the notice_of_deficiency was based on cod income from the discharge of three other mortgages different evidence is required to show that the household finance mortgage generated cod income because the date of its cancellation and thus the date for determining petitioners’ solvency for purposes of sec_108 and d differs from the date on which any of the other three mortgages was canceled therefore respondent bears the burden_of_proof and must show by a preponderance_of_the_evidence that petitioners were solvent under sec_108 as of the calculation date for the reasons discussed below we conclude that respondent has failed to meet his burden_of_proof c respondent’s failure to meet his burden_of_proof in order to establish petitioners’ solvency as of the calculation date respondent must prove by a preponderance_of_the_evidence that the fair_market_value of petitioners’ assets then exceeded their liabilities see merkel v commissioner 109_tc_483 to exclude from that calculation any portion of an obligation claimed by petitioners to be a liability respondent must prove that it is more probable than not that petitioners would not be called upon to pay that portion of the obligation claimed id respondent has failed to prove that the value of petitioners’ assets exceeded their liabilities as of the calculation date of date the record shows that petitioners had dollar_figure in assets with known values and respondent concedes that petitioner had dollar_figure in liabilities on the calculation date respondent claims that petitioners failed to introduce evidence with respect to the values of several of their assets and therefore failed to prove that they were insolvent however the burden_of_proof is on respondent therefore respondent had the burden to produce evidence that petitioners were not insolvent respondent has not done so petitioners argue that under illinois state law they were still personally liable for several of their mortgage debts as of the calculation date of date because the foreclosure sales that took place with respect to those debts had not yet been approved by the illinois state court see eg citicorp sav v first chicago trust co n e 2d ill app ct 27a ill law and practice mortgages sec_87 quoting morgan v sherwood ill since we have decided that respondent had the burden_of_proof in this case and failed to meet his burden it is unnecessary for us to decide whether petitioners’ liabilities on the calculation date were greater than the amount respondent conceded conclusion because he introduced a new_matter respondent has the burden under rule a of proving that petitioners were insolvent rule a respondent failed to meet that burden we therefore hold that no cod income is includable in petitioners’ gross_income for the year in suit in addition because we find there is no cod income there is no addition_to_tax to reflect petitioners’ concession of the dividend income and the foregoing decision will be entered under rule
